Citation Nr: 9905665	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  94-41 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1969 to 
November 1971.

This matter arises from a June 1993 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the benefit sought on 
appeal.  The case was referred to the Board of Veterans' 
Appeals (Board) for resolution.  The veteran appeared for a 
hearing before the undersigned Board Member in January 1997.  
Subsequent to the hearing, the case was remanded for 
additional development.  The RO subsequently denied the 
veteran's claim and returned the case to the Board for 
appellate review.  


FINDINGS OF FACT

1.  The veteran has bipolar disorder in full remission.

2.  There is no medical evidence to link the veteran's 
bipolar disorder to military service and no diagnosis of PTSD 
that is related to service. 


CONCLUSION OF LAW

Post traumatic stress disorder was not incurred during 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for PTSD is well grounded.  
38 U.S.C.A. § 5107(a).  That is, the Board finds that the 
veteran has presented a claim which is not implausible when 
his contentions and the evidence of record are viewed in the 
light most favorable to that claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist him mandated by 38 U.S.C.A. § 5107(a).

A well-grounded claim for service connection for PTSD is 
comprised of medical evidence of current disability, lay 
evidence of an in-service stressor, and medical evidence of a 
nexus between service and the current PTSD disability.  Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997); 38 C.F.R. § 3.304(f) 
(1998).  

The claims file indicates that the veteran was diagnosed with 
PTSD on two occasions.  Once during a VA hospital admission 
for treatment of bipolar disorder in 1984, and subsequent to 
a VA psychiatric examination in December 1991.  The VA 
examiner noted that the veteran's "symptoms and stressors 
were consistent with a diagnosis of post traumatic stress 
disorder, but on the basis of past history, this ha[d] 
matured into a bipolar disorder."  While the Board finds 
that these diagnoses suffice to lay the foundation for a 
well-grounded claim, the preponderance of the evidence shows 
that the veteran does not have PTSD related to service.   

The veteran served in Vietnam from June 1970 to April 1971.  
His military occupational specialty was as a motor vehicle 
operator.  He reported that he also operated the 50 caliber 
machine gun attached to his truck on occasion.  He reported 
as stressors a July 1970 incident when his truck convoy hit a 
land mine, injuring three soldiers, and an August 1970 
incident in Khe Sanh when his convoy was repeatedly shelled.  
The RO was able to verify that one of the three soldiers 
identified by the veteran was wounded in action in November 
1970, the other two soldiers' names were listed without 
reference to injury.  The August 1970 report of shelling was 
not verified.  

Nonetheless, the Board presumes the veteran's account of his 
experiences to be credible and concedes that he witnessed the 
wounding of three soldiers.  However, as discussed in the 
following analysis, the Board concludes that the veteran is 
without a confirmed diagnosis of PTSD that is related to 
service. 

The veteran's service medical records are completely devoid 
of any complaints or clinical findings with regard to his 
mental health.  However, he has an extensive history of 
hospital admissions for treatment of bipolar disorder, 
beginning in 1974 through 1991.  His records are replete with 
multiple admissions for psychosis associated with his bipolar 
disorder and periods of excessive alcohol intake.  There is 
no medical evidence to relate the veteran's bipolar disorder 
to any incident of military service.  

In July 1991, in conjunction with his claim, the veteran 
submitted a statement from a VA psychologist which reflected 
a diagnosis of PTSD.  The psychologist did not elaborate or 
delineate the basis for the diagnosis.  The only other 
diagnosis of PTSD, offered by a VA examiner, in his December 
1991 report, found that the veteran's PTSD had "matured" to 
bipolar disorder.  He appeared to have based his PTSD finding 
upon the veteran's reported history of being involved in a 
truck accident and witnessing the amputation of another 
soldier's leg caused by the veteran's firing of a gun.  
Neither of these incidents has been verified.  

In January 1998, the veteran was afforded a VA psychiatric 
examination to determine the presence of PTSD.  The examiner 
recounted the veteran's family and medical history and noted 
that the veteran began "heavy alcohol consumption" when he 
was about 12 years old.  He further observed that the veteran 
reported increased experience and knowledge in managing his 
bipolar disorder, particularly through medication and 
domestic stability.  

The veteran reported to the examiner his recollection of the 
November 1970 incident (previously identified by the veteran 
as July 1970).  He reported disbelief surrounding the 
incoming fire approximately 200 yards away, which destroyed 
the Army truck and wounded three men, and fear regarding the 
mortars which exploded close to him.  The examiner fully 
evaluated the veteran's responses and found that the he did 
not meet the criteria for a diagnosis of PTSD.  Specifically, 
he stated that the reported stressful incident did not, in 
his professional opinion, support a diagnosis of PTSD.  He 
found that the veteran had an Axis I diagnosis of bipolar I 
disorder, manic, in full remission, with a global assessment 
of functioning (GAF) scaled score of 65.  

The Board notes that while the veteran has presented evidence 
of a diagnosis of PTSD, he has failed to provide credible 
evidence to support his contentions that the claimed in-
service stressors, which served as a basis for the diagnosis, 
actually occurred.  38 C.F.R. § 3.304(f).  In the instant 
case, there was no report of stressors in the VA 
psychologist's July 1991 statement, and the stressors 
reported during the December 1991 VA examination report were 
not related to combat.  One incident involved a motor vehicle 
accident and the other involved the veteran's test firing of 
a weapon.  Under current legal standards, if a claimed 
stressor is not related to combat, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressor.  Zarycki v. Brown, 6 
Vet.App. 91, 99 (1993).  Consequently, as there is no 
independent verification of these events, they are 
insufficient to give rise to a valid diagnosis of PTSD.  

Accordingly, as the stressors cited as a basis for the 1991 
PTSD diagnosis have not been verified by credible supporting 
evidence, and there is no report of stressors for the earlier 
diagnosis, the Board finds no reasonable basis to conclude 
that the PTSD diagnosed on two occasions is related to 
military service.  Moreover, as there are multiple hospital 
discharge summaries up through 1991 reporting a single 
diagnosis of bipolar disorder, and a January 1998 VA 
examination report indicating that the veteran did not meet 
the criteria for a PTSD, notwithstanding verification of 
reported stressors, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.  

The Board considered and found no evidence in relative 
equipoise, such that would require application of the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).   





ORDER

Entitlement to service connection for post traumatic stress 
disorder is denied.



		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 6 -


